Appeal from an order of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered July 7, 2004. The order denied the motion of plaintiff Maureen Scofield to set aside the jury verdict or, alternatively, grant a new trial.
*1082It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.